Citation Nr: 1031821	
Decision Date: 08/25/10    Archive Date: 09/01/10

DOCKET NO.  05-14 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, 
Pennsylvania


THE ISSUE

Entitlement to an increased rating for posttraumatic stress 
disorder, evaluated as 70 percent disabling from December 3, 
2001, and as 100 percent disabling since July , 2009. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel

INTRODUCTION

The Veteran served on active duty from August 1968 to August 
1970.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a September 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania.

The record raises the issue of entitlement to service 
connection for alcohol abuse secondary to posttraumatic 
stress disorder.  This issue, however, is not currently 
developed or certified for appellate review.  Accordingly, 
this matter is referred to the RO for appropriate 
consideration.  
 

FINDING OF FACT

In July 2010, the representative withdrew the Veteran's appeal of 
his claim of entitlement to an increased rating for posttraumatic 
stress disorder.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the 
Veteran have been met concerning his claim of entitlement to an 
increased rating for posttraumatic stress disorder.  38 U.S.C.A. 
§ 7105(d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

In September 2003, the Veteran was granted a 50 percent rating 
for posttraumatic stress disorder.  The Veteran disagreed with 
the rating assigned, and subsequently perfected an appeal.  
Significantly, however, in July 2010 the representative, on the 
Veteran's behalf, indicated that the appellant wished to withdraw 
the appeal.

A substantive appeal may be withdrawn by the Veteran's 
representative.  38 C.F.R. § 20.204(b).

As the issue of entitlement to an increased rating for 
posttraumatic stress disorder has been withdrawn, there remain no 
allegations of error of fact or law for appellate consideration.  
The Board therefore has no jurisdiction to review this issue.  
The claim must therefore be dismissed.


ORDER

The claim of entitlement to an increased rating for posttraumatic 
stress disorder is dismissed.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


